Citation Nr: 0616452	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-40 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefits sought 
on appeal.  The veteran, who retired from service in April 
1998 with 20 years of active duty, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    

The veteran's claim of entitlement to service connection for 
a low back disorder will be addressed in the remand portion 
of this opinion.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left acromioclavicular degenerative joint disease is 
etiologically related to the veteran's active military 
service.  


CONCLUSION OF LAW

Left acromioclavicular degenerative joint disease, status 
postoperative left clavicle resection is presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  

In this case, a letter dated in May 2003 specifically 
informed the veteran of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of this portion of the veteran's appeal, the veteran cannot 
be prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to the issue presented on appeal.  In doing so, 
however, the Board directs the RO to address any notice 
defect with respect to the rating and effective date elements 
of the shoulder claim when effectuating the award in 
accordance with the recent opinion from the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Service Connection for acromioclavicular degenerative 
joint disease. 

The veteran contends that he is entitled to service 
connection for a "left shoulder problem" he asserts 
developed as a result of a motor vehicle accident in service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes, as 
will be explained below, that the evidence of record is in 
relative equipoise, and that reasonable doubt should be 
resolved in favor of this retired veteran.  As such, the 
appeal on this issue will be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A review of the veteran's service medical records clearly 
indicates that the veteran experienced left shoulder pain and 
problems from the time of his motor vehicle accident to the 
time of his discharge from service. See service medical 
records dated in November 1996 (complaints of pain in left 
neck-shoulder and elbow)(followup on back, shoulder and neck 
from MVA), February 1997 (complaints of left upper arm 
dysesthesias), April 1997 (rear ended AA - onset neck, left 
arm pain)(ER treatment note indicated positive left 
trap/shoulder pain)(seen for neck and shoulder pain), May 
1997 (seen for neck and shoulder pain).  

Although the veteran underwent surgical fusion at C6-C7 in 
July 1997, a disability for which he is now service-
connected, his service medical records evidenced continued 
left shoulder pain subsequent to surgery. See service medical 
records dated in August 1997 (status post C6-C7 fusion, 
veteran has minimum pain in left shoulder), October 1997 
(status post cervical fusion for neck and left arm pain - 
physical examination revealed pain in the left shoulder and 
arm)(veteran experiencing sharp pain in the center of his 
neck that radiated to his left shoulder), December 1997 
(veteran continues to experience pain in the shoulder and 
ulnar aspect of the elbow), and February 1998 (continued 
complaints of left shoulder pain).  The Board acknowledges 
that the service records appear to associate the veteran's 
shoulder pain to his cervical spine injury, as evidenced by 
his diagnoses of cervical syndrome (February 1997 and April 
1997 records), cervical facet syndrome (April 1997 and May 
1997 records), status post anterior cervical diskectomy and 
fusion healing at C6-C7 (October 1997 records), exacerbated 
axial neck pain (February 1998 records) and chronic acute 
neck pain with acute exacerbation and muscle spasm (February 
1998 records).   In addition, the veteran's immediate post-
service medical records also indicated that his left shoulder 
pain was a residual of his cervical spine disability as 
evidenced by his diagnoses of (1) cervicalgia, (2) cervical 
radiculopathy, and (3) cervical facet syndrome (See Sparrow 
Hospital medical records dated from November 1998 to June 
1999).  

However, subsequent post-service medical records diagnosed 
the veteran with thoracic facet syndrome, myofascial pain 
syndrome, "left sided shoulder pain," myalgia, myofascial 
pain syndrome, thoracic spine pain and thoracic spondylosis 
without myelopathy. See Sparrow Hospital records dated in 
December 1998, February 1999 and May 1999.   Most 
importantly, VA medical records dated from August 1999 to 
August 2002 indicate that the veteran had x-rays taken in 
August 1999 that demonstrated mild acromioclavicular (AC) 
joint osteoarthritis.  The Board observes that this diagnosis 
occurred within 16 months of the veteran's separation from 
service, only four months shy of the presumptive period for 
arthritis.  The veteran was then seen in March 2001 for left 
shoulder pain and referred to the orthopedic department for 
follow-up.  During his May 2001 orthopedic examination, the 
veteran's degenerative joint disease was confirmed by x-rays.  
Subsequent to a physical examination, the examiner diagnosed 
the veteran with (1) left rotator cuff tendonitis vs. tear 
and impingement and (2) and left AC degenerative joint 
disease.  In June 2001, the veteran was diagnosed with 
chronic left shoulder pain that was most likely secondary to 
arthritis.  X-rays taken in August 2001 found no malalignment 
of the shoulder, but indicated that the veteran had mild 
degenerative changes of the AC joint and a vague oval lucency 
in the distal left clavicle immediately adjacent to the AC 
joint that was thought to possibly represent a bone cyst.  A 
September 2001 MRI of the veteran's shoulder joint found not 
only degenerative changes, but (1) mild tendinosis of the 
distal supraspinatus tendon without evidence of tendon tear 
and (2) thinning of the proximal biceps tendon that was 
likely secondary to atrophy.  Thereafter, the veteran 
underwent left shoulder arthroscopy and left distal clavicle 
resection for AC joint arthritis in July 2002. 

The above-referenced medical evidence clearly shows that the 
veteran experienced an injury in service.  The Board 
acknowledges that the veteran's service and post-service 
medical records mainly reference the veteran's left shoulder 
disorder in terms of complaints of pain; and that pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).  However, the veteran's 
post-service medical records indicate that his primary 
diagnosis was in fact left shoulder AC degenerative joint 
disease for which he ultimately underwent a clavicle 
resection.  Although the veteran was not diagnosed within the 
one year presumptive period for degenerative joint disease, 
this lack of diagnosis does not bar the veteran's claim on a 
presumptive basis since 38 C.F.R. § 3.307 (c) does not 
require that the veteran's arthritis be diagnosed within the 
one year period of time.  Rather, the regulation requires 
only that there be acceptable medical or lay evidence which 
shows the characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. See 38 C.F.R. § 3.307 (c).  While the 
medical evidence in-service and immediately post-service 
initially indicated that the veteran's left shoulder problems 
were part-and-parcel with his cervical condition, his 
subsequent medical diagnosis of AC degenerative joint disease 
within 16 months of his separation sheds new light on this 
information and leads to the conclusion that his in-service 
shoulder problems reflected symptomatology of AC degenerative 
joint disease.  Therefore, the Board concludes that 38 C.F.R. 
§ 3.307 is applicable in this instance and that the residuals 
of the veteran's AC degenerative joint disease of the left 
shoulder should be service-connected on a presumptive basis.   

In reaching this conclusion, the Board acknowledges that the 
veteran was afforded a VA examination in January 1999 during 
which the examiner opined that it was not likely that the 
veteran's left shoulder condition was related to his military 
service.  However, in May 1999, the veteran was also seen by 
a private orthopedist R.N., M.D.  The veteran reported at 
that time that he experienced continued, persistent left 
shoulder and upper left extremity pain since his motor 
vehicle accident in service.  After Dr. R.N. obtained a 
history from the veteran, performed a physical examination 
and reviewed medical records provided by the veteran, he 
opined that the veteran's "neck, shoulder and left upper 
extremity problems are permanent and are a direct result of 
the motor vehicle accident in which he was involved" in 
service.  However, Dr. R.N. did not provide a specific 
diagnosis for the veteran's left shoulder and left upper 
extremity problems. See Dr. R.N.'s opinion, p. 4.    

After comparing and weighing the two medical examination 
reports, the Board finds the January 2003 examiner's opinion 
to be less persuasive.  While the January 2003 examiner 
opined that it was not likely that the veteran's left 
shoulder condition was related to service, she offered no 
explanation for her opinion and did not address the veteran's 
post-service medical diagnoses, including his diagnosis of 
osteoarthritis within 16 months of his separation from 
service.  Even though Dr. R.N. did not specifically diagnose 
the veteran's shoulder disorder, he opined that the veteran's 
shoulder and left upper extremity problems were permanent and 
a direct result of service within almost one year of his 
separation from service.  In light of the medical evidence 
reflecting the veteran's AC degenerative joint disease of the 
left shoulder and subsequent clavicle resection, the Board 
finds Dr. R.N.'s opinion more probative. 




ORDER

Service connection for left acromioclavicular degenerative 
joint disease, status postoperative left clavicle resection 
is granted.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to service connection for a 
low back disorder discloses a need for further development 
prior to final appellate review.  The veteran contends that 
he developed lower back problems as a result of his November 
1996 motor vehicle accident in service.  He has not been 
afforded a VA examination in connection with this claim.  

In this regard, the Board observes that the veteran's service 
medical records indicate that he complained of back pain 
three times prior to his 1996 motor vehicle accident. See 
January 1984 (impression of mild muscle spasm), September 
1984 (complaints of persistent low back pain), March 1988 
medical examination and report of medical history.  During 
his March 1988 examination, the veteran reported experiencing 
occasional back pain that was not chronic; and the examiner 
wrote "scoliosis" and "lumbar lordosis" in the clinical 
evaluation note section of that document.  In addition, the 
examiner indicated that the veteran experienced decreased 
lumbar lordosis that was not considered to be disqualifying.  

The veteran's post-service accident medical records almost 
exclusively reference complaints of neck and shoulder pain.  
See service medical records dated in November 1996, February 
1997, April 1997, October 1997, December 1997, and February 
1998.  In addition, x-rays taken of the lumbar spine in April 
1997 were normal.  However, the Board observes that in the 
Report of Medical History portion of his March 1998 
retirement examination, the veteran indicated that he 
experienced recurrent back pain.  Under the notation section 
of that report, the medical examiner indicated that the 
veteran experienced recurrent muscular lower back pain in the 
past, but had not experienced it recently.  The examiner also 
indicated that this condition had "improved" and was not 
considered disqualifying.  

The Board observes that the March 1998 Report of Medical 
Examination is not contained in the claims file.  In light of 
the above-referenced medical records, the Board finds that a 
VA orthopedic examination will be of assistance in 
determining whether the veteran's current low back disorder 
is related to either the veteran's pre-accident or post-
accident time in service.  Therefore, the appeal must be 
remanded, including for appropriate VCAA notice regarding the 
merits of the claim.  See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, the Board observes that the veteran made a 
statement in November 2004 in which he asserted that he is 
100 percent disabled according to the Social Security 
Administration.  No Social Security records have been 
associated with the claims file.  As they may contain 
relevant and pertinent information to this appeal, they 
should be associated with the claims file prior to scheduling 
the veteran's orthopedic examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC should provide, with respect to 
the veteran's claim of entitlement to 
service connection for a low back disorder, 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), and in accordance with all 
recent interpretive case law. 

2.  The AMC should obtain a copy of any of 
the veteran's records from the Social 
Security Administration including any 
decision and the underlying evidence 
supporting such decision, and associate 
those records with the claims file.   

3.  After obtaining the above-referenced 
records, the AMC should afford the veteran a 
VA orthopedic examination in order to 
determine whether the veteran's low back 
disorder is related to an incident or injury 
in service, including his November 1996 
motor vehicle accident.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a discussion 
of the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The veteran's claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  In 
addition, the following matters should be 
addressed:

(a).  the examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

(b).  the examination report should 
identify any disorder associated with 
the veteran's low back.  The examiner 
should opine as to whether it is at 
least as likely as not that a 
currently diagnosed low back disorder 
is etiologically related to any 
incident of the veteran's military 
service including the aforementioned 
inservice motor vehicle accident.  If 
the examiner cannot make a 
determination as to the etiology of 
any diagnosed disorder(s), and/or 
would be required to speculate in 
order to make such a determination, 
this should also be reported.  


When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


